Claimant was injured in September, 1931. The award was made on April 7, 1939. Failure to give notice of the injury within the statutory period was excused by the Board as was his failure to file notice within one year. The Board found that advance payments by the employer tolled the statute. It also appears that claimant continued his services for the employer until 1935. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.